Citation Nr: 1804392	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  10-49 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for rhabdomyolysis.


WITNESSES AT HEARING ON APPEAL

The Veteran and her parents


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2009 to June 2009.  An October 2016 VA Administrative Decision determined her character of discharge to be honorable.  Given this, the Board now recognizes her Veteran status.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In September 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned.  The Board remanded the issue in June 2017 for a VA medical examination.  The requested development on remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the matter is properly before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has rhabdomyolysis which is causally related to, or aggravated by, an event, injury, or disease in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for rhabdomyolysis have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that service connection is warranted for rhabdomyolysis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (with the absence of proof of a present disability there can be no valid claim).

At the very least, the evidence must show that at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

In this case, the Veteran's April 2009 military entrance examination report indicates that she had an abnormal urinalysis, which was positive for proteinuria with crystals.  A June 2009 Entrance Physical Standards Board proceedings report reflects that she had lower extremity edema after exercise resulting in severe pain. She was diagnosed with rhabdomyolysis, abnormal blood chemistry, and limb swelling and was medically discharged due to these conditions in June 2009.  

Four months after discharge, in October 2009, the Veteran's blood work showed normal creatinine kinase levels.  An August 2010 letter from the Veteran's private physician Dr. C. P. also indicates that that the Veteran had no documented medical history of rhabdomyolysis and, as of that date, had recovered completely with normal renal function but some residual intermittent lymphedema in her lower extremities.  

The Veteran's creatinine kinase levels were normal upon testing during a January 2010 VA examination, seven months after discharge from service.  The VA examiner stated that the Veteran's pre-service proteinuria was aggravated by her military service, resulting in a temporary flare-up of moderately-severe rhabdomyolysis requiring hospitalization.  This was noted to be close to complete resolution at the present time.  The examiner, however, indicated that there was no objective clinical evidence available to suggest that there was permanent aggravation of a pre-existing medical condition by active duty military service.  Specifically, the examiner stated that the Veteran denied engaging in any strenuous physical activity which would have resulted in muscle injury prior to service.  Her urine protein was elevated at the time of her entrance physical, but she manifested no symptoms of rhabdomyolysis, and a waiver was granted.  Her symptoms did not start until after she began the rigors of basic training, and these were severe.  She did continue to complain of right discomfort.  Laboratory work indicates resolution of elevated serum and urine myoglobin, which indicates that the condition is "resolving."  

The Veteran underwent a subsequent VA examination in October 2016.  However, the opinion was not based upon current laboratory findings.  As such, the Board remanded the issue for a VA examination in June 2017 to determine whether the Veteran's rhabdomyolysis was a chronic condition.  

The Veteran was afforded a VA examination in July 2017.  The VA examiner stated that the Veteran's rhabdomyolysis has not been a chronic condition throughout the pendency of the appeal.  Rather, the examiner described the in-service rhabdomyolysis as acute and transitory.  The examiner reported that the Veteran had a completely normal urinanalysis and per the Veteran's own report did not have any pain, weakness, dark urine, or severe swelling in her legs since she left service.  Therefore, the examiner found that the Veteran did not have a current disability. Without a current or chronic condition, it was less likely than not related to service. 

The Board notes that the Veteran testified at her September 2011 hearing that the majority of her swelling was gone, although she experienced it "every now and then."  See September 2011 Travel Board Hearing Transcript.  The Board notes that the Veteran is competent to report on matters observed or within her person knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the Veteran is not competent to provide an etiology opinion for rhabdomyolysis symptoms and she denied at the July 2017 VA examination that she had any symptoms.  The Veteran has not been shown to possess any pertinent medical training or credentials that would make her competent to diagnose herself with rhabdomyolysis or to identify any symptoms as residuals of that condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.

Overall, the Board notes the Veteran's treatment for rhabdomyolysis during service.  The Veteran has not been expressly treated for this diagnosis subsequent to service, however, and the July 2017 VA examination report clearly indicates that there has been no current disability during the pendency of this appeal.  The Board finds this report to be the most probative evidence of record, given that the examiner based the conclusion on a physical examination (with urinalysis findings) and a review of the claims file.  Overall, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for rhabdomyolysis, is denied.  See 38 U.S.C. §5107.



ORDER

Entitlement to service connection for rhabdomyolysis is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


